Sub-Item 77O Rule 10f-3 Transactions DREYFUS OPPORTUNISTIC FIXED INCOME FUND On November 2, 2016, Dreyfus Opportunistic Fixed Income Fund (the "Fund"), purchased 425 Occidental Petroleum Corp 3.00% Senior Notes due February 15, 2027 (CUSIP No. 674599CM5) (the "Notes") at a purchase price of $99.58 per Note, with underwriter compensation of 0.450%. The Notes were purchased from Wells Fargo Securities, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. BBVA Securities Inc. BNY Mellon Capital Markets, LLC CIBC World Markets Corp. Citigroup Global Markets Inc. HSBC Securities (USA) Inc. J.P. Morgan Securities LLC Lebenthal & Co., LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. MUFG Securities Americas Inc. PNC Capital Markets LLC Scotia Capital (USA) Inc. SG Americas Securities, LLC SMBC Nikko Securities America, Inc. Standard Chartered Bank U.S. Bancorp Investments, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 22-23, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS OPPORTUNISTIC FIXED INCOME FUND On November 10, 2016, Dreyfus Opportunistic Fixed Income Fund (the "Fund"), purchased 650 The Goldman Sachs Group, Inc. 3.500% Senior Notes due November 16, 2026 (CUSIP No. 38145GAH3) (the "Notes") at a purchase price of $99.74 per Note, with underwriter compensation of 0.450%. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: ABN AMRO Securities (USA) LLC Academy Securities, Inc. BBVA Securities Inc. BNY Mellon Capital Markets, LLC Credit Agricole Securities (USA) Inc. Drexel Hamilton, LLC. Goldman, Sachs & Co. ING Financial Markets LLC KeyBank Capital Markets Inc. Mischler Financial Group, Inc. Mizuho Securities USA Inc. Natixis Securities Americas LLC PNC Capital Markets LLC RBC Capital Markets, LLC Regions Securities LLC Samuel A. Ramirez & Company, Inc. Scotia Capital (USA) Inc. SMBC Nikko Securities America, Inc. Standard Chartered Bank SunTrust Robinson Humphrey, Inc. TD Securities (USA) LLC U.S Bancorp Investments, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 23, 2017. These materials include additional information about the terms of the transaction.
